DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al. (US 2011/0232745) in view of Lu (US 2009/0032098).
Regarding claim 1, Alves discloses a solar cell (100; see Figure 1), comprising: 
a cell chip unit (140); and
an optical unit (AR coating 160) which comprising a first optical layer, a second optical layer and a third optical layer that are sequentially disposed on said ceil chip unit in such order (alternating layers of high refractive index material and low refractive index material; [0042]), each of said first optical layer and said third optical layer having a refractive index greater than that of said second optical layer (when the AR coating is alternating layers of high/low/high refractive index materials).
While Alves does not expressly disclose the optical unit consists of the first optical layer, the second optical layer, and the third optical layer, Alves further discloses in paragraph [0035] that the coating 160 may include any number of layers, whether odd or even to modulate the luminous flux across the operating band of each junction and to match the luminous flux to quantum efficiency of the junction in most need of photons.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Modified Alves further discloses the AR coating may include alternating layers of silicon dioxide and another material such as titanium dioxide ([0041]), where the high refractive index material includes titanium dioxide and the low refractive index material is silicon dioxide ([0050]), but the reference does not expressly disclose said first optical layer having a thickness 
Lu discloses a multilayer AR coating (2) for a solar cell (see Figure 1), where the transmission range can be controlled by the thickness of each individual layer of the coating and/or the ratio of high and low indices ([0018]), where the AR coating (2) comprises alternating layers of titanium dioxide (2a) and silicon dioxide (2b) (see Figure 1), where the thickness of the layers range from 5 to 200 nm thick depending on the desired effect and number of layers ([0021]).
As modified Alves is not limited to any specific examples of the thicknesses of the optical layers and as a multilayer AR coating comprising alternating layers of TiO2 and SiO2 where the thicknesses of the layers range from 5 to 200 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Lu above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness between 5 and 200 nm for each of the individual optical layers based on the desired effect and properties, including a thickness that ranges from 30 nm to 60 nm for said first optical layer, a thickness that ranges from 30 nm to 70 nm for said second optical layer, and a thickness that ranges from 5 nm to 15 nm for said third optical layer in the device of modified Alves.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Further, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	Regarding claim 2, modified Alves discloses all the claim limitations as set forth above, and further discloses said cell chip unit includes a semiconductor structure which includes at least one p-n junction (homo or heterojunction; [0034]), and an electrode unit (142) which is formed on said semiconductor structure (see Figure 1).
Regarding claim 3, modified Alves discloses all the claim limitations as set forth above, and further discloses said semiconductor structure includes at least one chemical element selected from the group consisting of Si, Ge, C, Ga, In, P, As , Cu, Se, Ca, Ti, and chemical compounds thereof ([0034]).
Regarding claim 4, modified Alves discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the refractive index of each of said first optical layer and said third optical layer independently ranges from. 1.8 to 2.6, the reference discloses said first optical layer and said third optical layer can be titanium dioxide, as set forth above, and therefore is substantially the same as the first optical layer and third optical layer as described in page 8 line 26-page 9 line 11 of the instant specification, it will, inherently, display the recited properties.  See MPEP 2112.01.
Regarding claim 5, modified Alves discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the refractive index of said second optical layer ranges from 1.3 to 1.8, the reference discloses said second optical layer can be silicon dioxide, as set forth above, and therefore is substantially the same as the second optical 
Regarding claim 9, modified Alves discloses all the claim limitations as set forth above, and further discloses said optical unit is configured to be transmissive to a light having a wavelength that ranges from 350 nm to 1800 nm ([0042]).
Regarding claim 10, modified Alves discloses all the claim limitations as set forth above, and further discloses each of said first optical layer, said second optical layer and said third optical layer is made of an inorganic insulating material (as set forth above).
Regarding claim 11, modified Alves discloses all the claim limitations as set forth above, and further discloses said inorganic insulating material is selected from, the group consisting of an oxide, a nitride, a sulfide, a halide, and combinations thereof (as set forth above).
Regarding claim 12, modified Alves discloses all the claim limitations as set forth above, and further discloses said inorganic insulating material for making each of said first optical layer and said third optical layer is selected from, the group consisting of titanium oxide (Ti02) , sine sulphide (ZnS}, silicon nitride (Si3N4), tantalum pentoxide (Ta2O3) , hafnium oxide (HfO2) , zirconia (Zr02) , indium, oxide (InO) , lanthanum oxide (La2O3), zinc oxide (ZnO), and combinations thereof (titanium oxide, as set forth above).
Regarding claim 13, modified Alves discloses all the claim limitations as set forth above, and further discloses said inorganic insulating material for making said second optical layer is selected from the group consisting of silicon oxide (SiO2), aluminium oxide (AI2O3) , aluminium oxynitride, magnesium oxide (MgO), magnesium fluoride (MgF2) , barium fluoride (BaF2) , 
Regarding claim 14, modified Alves discloses all the claim limitations as set forth above, and further discloses said first optical layer is made of the same material as that of said third optical layer (as set forth above, where the AR coating is alternating layers of two materials).
Claims 6-8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al. (US 2011/0232745) in view of Lu (US 2009/0032098), as applied to claim 1 above, and further in view of Wu (US 2012/0012174).
Regarding claim 6, modified Alves discloses all the claim limitations as set forth above, but the reference does not expressly disclose a packaging layer which is disposed on said optical unit opposite to said cell chip unit.
	Wu discloses a solar cell device (700) comprising a solar chip (710) being encapsulated in a transparent protective layer (770) made of silica gel and a glass top panel (780) ([0037]; see Figure 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a packaging layer such as a transparent protective layer and glass top panel on top of the solar cell chip unit, as taught by Wu, to protect the surface of the solar cell chip unit from degradation and environmental elements.
Regarding claim 7, modified Alves discloses all the claim limitations as set forth above.
While the reference does not expressly disclose said packaging layer has a refractive index that ranges from 1.45 to 1.55, the reference discloses the packaging layer comprises silica gel, as set forth above, and therefore is substantially the same as the packaging layer as 
Regarding claim 8, modified Alves discloses all the claim limitations as set forth above.
While the reference does not expressly disclose packaging layer has a refractive index lower than that of said third optical layer, it is noted that once the reference teaches a packaging layer comprising silica gel and a third optical layer comprising titanium oxide, as set forth above, and therefore is substantially the same as the packaging layer as described in page 9 line 22-page 10 line 7 of the instant specification, it will, inherently, display the recited properties.  See MPEP 2112.01.
Regarding claim 15, modified Alves discloses all the claim limitations as set forth above, and further discloses said packaging layer includes at least one material selected from the group consisting of polyimide, polyolefin elastomer, ethylene vinyl acetate, silica gel, glass, and resin (as set forth above).
Regarding claim 16, modified Alves discloses all the claim limitations as set forth above, and further discloses said packaging layer includes a silica gel and a radiation-shielding glass that are sequentially disposed on said optical unit in such order (as set forth above).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al. (US 2011/0232745) in view of Lu (US 2009/0032098) and further in view of Wu (US 2012/0012174), as applied to claim 6 above, and further in view of Fujioka (US 2003/0070706).
Regarding claim 17, modified Alves discloses all the claim limitations as set forth above, and further discloses a glass top panel on the outer surface of the packaging layer (as set forth 
Fujioka discloses it is well known in the art before the effective filing date of the claimed invention to reduce light reflection on the surface of a glass cover by depositing an anti-reflection film made of magnesium fluoride on the glass ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a magnesium fluoride layer on the outer surface of the packaging layer, as taught by Fujioka, in order to further reduce reflectance of impinging light upon the solar cell device.
Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive.
Applicant argues that Lu cannot cure the deficiency of Alves because Lu suggests eight optical layers as shown in Figure 1, where the optical unit as claimed includes only three optical layers and the manufacturing process is simpler than Lu.
However, applicant appears to be bodily incorporating the teaching of Lu into Alves, such that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that Lu was relied upon only to teach suitable thicknesses for the alternating layers of the anti reflective 
Applicant also argues that Lu teaches the first layer (2a) closest to the glass substrate has a thickness less than the other first layer (2a), where in the claims, the first optical layer having a high refractive index than the second optical layer closest to the cell chip unit has a higher thickness than that of the third optical layer that has a higher refractive index than the second optical layer.
However, as set forth in the Office Action above, Lu only teaches the thicknesses referred by applicant in an example, where Lu teaches in paragraph [0021] the thicknesses of the layers vary between 5 and 200 nm depending on the desired effect and number of layers to be used, such that absent of unexpected results, it would have been within the skill of one of ordinary skill in the art to have selected any suitable thickness within 5 and 200 nm for the three optical layers depending on the desired effect and the three layers to be used, and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721